Citation Nr: 1525481	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea as secondary to service-connected type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's Form 9 appeal was received by VA on June 18, 2013, more than 60 days after the statement of the case of March 21, 2013 was mailed to the Veteran.  In a filing of February 2015, the Veteran, citing Percy v. Shinseki, 23 Vet. App. 37 (2009), argued that "actions taken by the Regional Office waived any objection to the untimeliness of his Form 9."

A substantive appeal to the Board of Veterans' Appeals is made by filing a properly completed VA Form 9 or a correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2014).  Generally an appeal must be filed within 60 days from the date that the agency of original jurisdiction (AOJ) mailed a statement of the case (SOC) to the claimant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  See 38 C.F.R. § 20.302(b)(1) (2014).

A substantive appeal is deemed a non-jurisdictional requirement which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Rowell v. Principi, 4 Vet. App. 9, 16 (1993); Gomez v. Principi, 17 Vet. App. 369, 372 (2003).  By processing an appeal as timely, VA waives any objection that VA might have had to the timeliness of the submission.  See Percy at 42.

In the case at hand, VA treated the Veteran's Form 9 appeal of June 2013 as timely appealed by certifying the appeal to the Board.  See Board notification letter of June 2014.  Therefore any issue concerning the timely filing of the substantive appeal is waived by VA, and the Board accepts jurisdiction of the appeal of the denial of service connection for sleep apnea as secondary to service-connected type 2 diabetes mellitus.  Id.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).
FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's currently diagnosed sleep apnea is related to his service-connected disability of type 2 diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his current sleep apnea disability is proximately due to, or the result of, his service-connected disability of type 2 diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the present case, because the Board is granting in full the claimed entitlement to service connection for sleep apnea, any error committed by VA with respect to the duty to notify or the duty to assist would be harmless error and need not be considered further.

Analysis

The Veteran contends that his sleep apnea is caused by his service-connected type 2 diabetes mellitus.  See Veteran's claim of May 2009; notice of disagreement of October 2010.

Generally, entitlement to compensation for a present disability is established by proof of a disability resulting from a disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis when the disability is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; (3) a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary service connection may also be established for an otherwise non-service-connected disability that is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability beyond that which existed prior to the aggravation.  See 38 C.F.R. § 3.310(b) 92014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the case at hand, the first element of Wallin is met, as the Veteran is currently diagnosed as having "severe obstructive sleep apnea."  See private treatment record of February 2010 (received by VA in February 2012); VA treatment record of November 2010. 

The Veteran is service-connected for type 2 diabetes mellitus.  See September 2009 rating decision.  Because the Veteran has a service-connected disability, element (2) of Wallin is also satisfied.

As to element (3) of Wallin, the Veteran has submitted a positive nexus opinion from his private treating physician.  See letter from Dr. C.E. of November 2012.  The doctor states: "[The Veteran] has been a patient of mine for a number of years.  One of the medical problems for which I am seeing him is diabetes type 2.  One of his medicines for this condition is Actos 45 mg by mouth daily.  He [sic] very well-known side effect of Actos is weight gain.  It is listed as a common side effect in literally all information regarding this drug.  [The Veteran] suffers from obstructive sleep apnea (#1 risk factor for this is obesity).  [The Veteran] now weighs 307 pounds (BMI 45) in our office today.  As likely is [sic] not, patient's obesity and sleep apnea are directly associated w/ his actos therapy."  Id.

The Veteran has also submitted an article from Diabetescare.net relating generally to diabetes as a cause of obstructive sleep apnea.  See Veteran's filings of December 2013 and June 2013.

In addition, the record contains an August 2012 letter from a private treating physician which states, "I do not think the sleep apnea is caused by the diabetes but adequate an [sic] appropriate treatment of the C-PAP is important in terms of improved diabetic control."  See August 2012 letter of Dr. C.G.  The doctor did not specify whether the phrase "not caused by the diabetes" referred to just the disease of diabetes itself or encompassed the treatment of diabetes by drugs such as Actos.

The Veteran underwent a VA compensation and pension examination in September 2009 for diabetes mellitus.  There is no indication in the September 2009 examination report that the Veteran was evaluated for sleep apnea.  In the section of the report concerning "opinions [as to] conditions that may be caused by diabetes," sleep apnea is not listed, and sleep apnea is mentioned nowhere in the report.

A VA treatment record of November 2010 indicates that the Veteran has gained weight due to a lack of exercise and his daily alcohol consumption.

The Board finds that competent and probative evidence demonstrates that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea is related to his type 2 diabetes mellitus.  The November 2012 letter of Dr. C.E. is a competent and probative medical opinion concerning the nexus issue.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or another supporting rationale).  Based on his review of the relevant medical literature and his years of having treated the Veteran for type 2 diabetes mellitus, the doctor determined that the Veteran's sleep apnea is as likely as not "directly associated with" his Actos treatment for his service-connected type 2 diabetes mellitus.  On the other hand, other evidence of record, like the September 2009 diabetes mellitus examination and the August 2012 private treatment record, tend to weigh against the claim. 
As the evidence is in equipoise, the benefit of the doubt is afforded the Veteran.  Wallin element (3) is satisfied, and therefore all elements of service connection on a secondary basis have been met.


ORDER

Entitlement to service connection for sleep apnea is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


